DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Borango et al. (US 2017/0166711) in view of Stockreiter et al. (US 2012/0302696), further evidenced by Dow Engage® 8400 Polyolefin Elastomer (matweb.com) 
Regarding claims 15-16, 18-25 Borango discloses fiber reinforced composition comprising polypropylene random copolymer comprising ethylene in an amount of 50-84 wt%, 15-45 wt% of glass fibers, 0.5-5 wt% of modified polypropylene as adhesion promoter based on the total weight of the fiber reinforced composition (para 0013-0017). 
However, Borango fails to disclose that the composition comprises an elastomeric ethylene copolymer which is a copolymer of ethylene and C4-C10 alpha olefin and wherein said fiber reinforced composition fulfils in equation (I) and propylene polymer is bimodal polypropylene homopolymer and glass fibers is long fibers. 
Whereas, Stockreiter discloses fiber reinforced polypropylene composition comprising heterophasic polypropylene with at least bimodal phase (abstract) 
Stockreiter discloses the composition in accordance with the present invention comprises glass fibers in an amount of from more than 15 to 50-wt %, preferably from 20 to 40-wt %. The glass fibers may be selected form short cut or long (endless) glass fibers but typically the glass fibers are cut fibers having a length, prior to compounding with the polypropylene, of several millimeters, such as from 3 to 10 mm or longer, preferably 3.5 to 5 mm and the diameter of the glass fibers is 10-15 microns (para 0009-0010). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include 2-20 wt% of an elastomeric ethylene octene copolymer  
As Borango in view of Stockreiter discloses polypropylene random copolymer comprising ethylene in an amount of 50-84 wt% and 5-22 parts by weight of an elastomeric ethylene propylene copolymer in the fiber reinforced composition as presently claimed, it would intrinsically meet the equation (I).
While there is no disclosure that the fiber reinforced composition is a granule comprising composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. granules comprising fiber reinforced composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Borango and further that the prior art structure which is a fiber reinforced composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 26-27, Stockreiter discloses the heterophasic polypropylene may thus comprise a matrix phase comprising only one propylene polymer component or the matrix phase may comprise more than one propylene polymer, such as two, three or four different propylene polymers (para 0016). The matrix phase of the heterophasic polypropylene may be unimodal or multimodal (para 0022). The ratio (MFR.sub.2 of LMW component) to (MFR.sub.2 of HMW component) is typically at least 3, preferably at least 4, more preferably at least 10, and in some end applications even at least 15 is desired.  The upper limit of said ratio may be up to 200, preferably up to 100 (para 0023). The matrix phase in accordance with the present invention preferably shows an MFR.sub.2 (ISO 1133, at 230.degree.  C., 2.16 kg load) of from 0.5 to 100 g/10 min (para 0026). The matrix phase of the heterophasic polypropylene has at least bimodal molecular weight distribution can be realized by providing a matrix phase having a broad molecular weight distribution and comprising the at least two propylene polymer components (i) and (ii) with different weight average molecular weights (MW) and, thus, 
Regarding claim 28, Borango in view of Stockreiter fails to disclose that the inner layer comprising the long fibers and the first propylene polymer and outer layer coated on to the core comprising the second propylene polymer and the elastomeric ethylene copolymer, wherein the inner or outer layer further comprises the adhesion promoter. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include fiber reinforced composition comprising long fibers and first propylene in the inner layer and the second propylene polymer and the elastomeric ethylene copolymer in the outer layer and to include adhesion promoter in the layers to have adhesion properties so that they have a good bond between them to form a multilayer article for the end use applications. 
Regarding claim 29, Borango fails to disclose that granules are obtained by process steps.
Although Borango does not disclose granules being cutting by process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Borango meets the requirements of the claimed product, Borango clearly meet the requirements of present claims of fiber reinforced polypropylene composition. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borango et al. (US 2017/0166711) in view of Stockreiter et al. (US 2012/0302696) as applied to claim 15, further in view of Kastner et al. (US 2015/0368449). 
Regarding claim 17, Borango fails to disclose that the polar modified polypropylene being a propylene or copolymer grafted with maleic anhydride having a melt flow rate of at least 50 g/cc.
Whereas, Kastner discloses fiber reinforced polypropylene composition (title). The fiber reinforced composition comprises a modified polymer (para 0095), modified polymers containing groups derived from polar compounds and specific examples of the said polar compounds are unsaturated cyclic anhydrides such as maleic anhydride (para 0097-0098) such as propylene polymer grafted with maleic anhydride and MFR od the modified polymer is 1-500 g/cc (para0099, 102).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include propylene polymer grafted with maleic anhydride having a MFR of 1-500 g/cc as taught by Kastner and replace it with the modified polypropylene of Borango motivated by the desire to have superior balance of mechanical properties like flexural modulus and impact strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/RONAK C PATEL/Primary Examiner, Art Unit 1788